Citation Nr: 0217935	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from January 1958 
to January 1961.  

The veteran's claim for service connection for pulmonary 
tuberculosis was previously denied in December 1992.  The 
current appeal arises from a July 2000 rating action 
entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Muskogee, Oklahoma.  The appeal 
was perfected in June 2001.  In March 2002, the 
appellant's representative spoke with the undersigned 
member of the Board of Veterans' Appeals (Board) via means 
of video conference techniques with respect to the issue 
on appeal.  That conversation was recorded and a 
transcript of it was prepared and subsequently associated 
with the claims file.  In addition, the veteran's attorney 
also forwarded to the Board a number of documents which 
she asked the Board to consider at the March 2002 video 
conference.  Those documents also have been associated 
with the claims file.  

In addition to the foregoing, in statements dated in June 
2001 and March 2002, the veteran appears to be seeking to 
reopen his previously denied claim for service connection 
for a blood disorder/thrombocytopenia.  This matter, 
however, has not been developed for appellate review.  
Accordingly, it is not properly before the Board at this 
time, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
pulmonary tuberculosis in a December 1992 rating action 
since the evidence failed to show the presence of this 
condition until many years after service, and was not 
linked by competent evidence to service.  

2.  Evidence added to the record since the prior rating 
decision includes statements from private physicians dated 
in 2000 and 2001, that express the view the veteran was 
treated for tuberculosis in service. 

3.  The evidence added to the record since the prior 
denial bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  


CONCLUSION OF LAW

Evidence received since the veteran's claim was previously 
denied is new and material, and the claim for service 
connection for pulmonary tuberculosis is reopened.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.156 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
active tuberculosis may be presumed if it became manifest 
to a degree of 10 percent disabling during the veteran's 
first three years after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § § 3.307, 
3.309.  Further, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence in this case shows that the 
veteran first submitted a claim for service connection for 
tuberculosis in September 1992.  In connection with that 
claim, the RO obtained the veteran's service medical 
records, and copies of the current treatment records the 
veteran identified as relevant.  These records did not 
show the presence of tuberculosis until 1992, more than 30 
years after the veteran's discharge from service, and as 
no competent evidence linked the disability to service, 
the veteran's claim was denied in a December 1992 rating 
action.  The veteran was notified of this decision, and of 
his appellate rights in a letter addressed to him in 
January 1993.  He did not appeal this action, and 
therefore, it became final after one year.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103, as in 
effect at the time.)  The veteran's current appeal arose 
from his June 2000 attempt to reopen the claim, which was 
denied in July 2000.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will 
be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 273 (1996).  For claims 
received prior to August 29, 2001, as is the case here, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  (For claims filed on and after 
August 29, 2001, new and material evidence is defined as 
set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) to be 
codified at 38 C.F.R. § 3.156.  Since the matter currently 
before the Board was initiated in 2000, however, the pre-
August 29, 2001 definition of new and material evidence 
must be used.)

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 9 Vet.App. 
273 (1996).  This evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).

The evidence added to the record since 1992, includes two 
statements from private physicians.  The first from J. 
Brendan O'Keeffe, M.D., dated in August 2000, and the 
second from Thomas W. Atkinson, M.D., dated in December 
2001.  These reflect the conclusion the veteran was 
treated for tuberculosis in service in 1958, which they 
link to more current diagnoses.  Although the conclusion 
the veteran was treated for tuberculosis in service is not 
confirmed by service records presently in the claims file, 
it is not the function of the Board at this time to begin 
to weigh all the evidence to ascertain whether it 
preponderates for or against the claim of the veteran's 
entitlement to service connection, or whether it is in 
relative equipoise on that question.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim 
for service connection may be addressed with consideration 
given to all the evidence of record.  

Given the absence of any medical evidence reflecting the 
presence of tuberculosis in service or for many years 
thereafter when the veteran's claim was first considered, 
an expression of a belief by a medical professional that 
the veteran, in fact, did have pulmonary tuberculosis in 
service, must be considered to bear directly and 
substantially upon the specific matter under consideration 
and be of such significance that it must be considered 
together with all the evidence to fairly decide the merits 
of the veteran's claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for 
pulmonary tuberculosis is reopened.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for pulmonary tuberculosis, the appeal is 
granted.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

